DETAILED ACTION

Application Status
	Claims 1-9 are pending and have been examined in this application.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4a” has been used to designate both “folds” and an “undercut projection” in both the specification and in the drawings (see Figs. 1 and 2, last paragraph of page 5, and second to last paragraph on page 4 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 7 recites, “an outer flap mold closing the hole”. The word “mold” in the recitation appears to be a typographical error. 
Claim 8, line 5 recites, “enabling the sheet element to stretched lengthwise to the outside”. It appears that “to stretched” is a typographical error and should read, “to be stretched”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door" in lines 18 and 19.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, “the door” is interpreted to mean a portion of the cover (2).
Claim 1 recites the limitation, “an outer flap mold closing the hole”. It is unclear what the applicant means by “mold closing”. Additionally, with respect to the outer flap “closing the hole” this recitation inaccurately describes the invention. The claim is indefinite because there is a conflict or 
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Regarding claim 6, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation "The sheet , and the claim also recites "in particular of thermoplastic polypropylene or polyester which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "high surface smoothness" in claim 9 is a relative term which renders the claim indefinite.  The term "high surface smoothness" is not defined by the claim, the specification does not 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeing (US 20140117649 A1) in view of Hansen (US 5452913 A).
With respect to claim 1, Hoeing discloses: An airbag assembly comprising: a launch pocket (region between cover (2) walls and airbag (4), Fig. 1) having a side wall (side walls of 2); an inflatable air bag (4) in the pocket; a plastic cover (top part of 2, see paragraph [0018]) over the launch pocket, and formed with a hole; an outer flap (1) mold closing the hole and bonded to the cover (see paragraph [0026]), the cover having at least one target break line (2a) at the edge of the outer flap in order to enable unfolding of the airbag bag; a hinge element (3) unitarily formed with the outer flap; and an inner flap (portion of 1 extending vertically along sidewall) unitarily connected by the hinge to the outer flap and in secure contact with an inner face of the pocket side wall.

Hansen discloses a similar airbag assembly comprising a sheet element (32, Fig. 2) inserted in a launch pocket (14) between an airbag bag (30) and door (34) and at least partially covering the door and the inner face of the pocket side wall (16). Hansen further discloses that the sheet element serves to “guide and protect the inflating airbag against friction damage during the rapid expansion process (see Col. 6, LL. 2-5).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Hoeing in view of Hanson to include a sheet element to arrive at the claimed invention in order to protect the airbag against friction damage as taught by Hansen. 
With respect to claim 2, the sheet element (32) disclosed by Hansen is connected to the pocket side wall (16). Specifically, Hansen discloses that the sheet element is secured to the sidewall (16) by a row of fasteners (24) to provide a firm and secure connection (see Col. 3, LL. 60-66).
It would have been obvious to a person having ordinary skill in the art to modify Hoeing in view of Hansen to have the sheet element attached to the sidewall using fasteners as disclosed by Hansen to arrive at the claimed invention and in order to provide a firm and secure connection between the sheet element and airbag housing as taught by Hansen (see Col. 3, LL. 60-66).
With respect to claim 3, Hansen discloses that a lower part of the sheet element (32) is positively connected to a lower end of the pocket side wall (16).
With respect to claim 4, a lower part of the sheet element (32) disclosed by Hansen hooks under a lower end of the pocket side wall (16). See reference character 16b in Fig. 2 where sheet element 32 wraps around the compartment housing 16 to be secured on the other side of the housing 16 by fastener 24. 

With respect to claim 6, Hansen discloses the sheet element (32) consists of a composite material with at least one layer of plastic strips or fibers (see Col. 4, LL. 11-19). 
Hansen does not explicitly disclose that the layer of plastic strips or fibers are in particular thermoplastic polypropylene or polyester; however, a person having ordinary skill in the art before the time of filing would have found it obvious to further modify Hoeing in view of Hansen to have the sheet element consist of thermoplastic polypropylene or polyester because such a modification is merely the selection of a known material based on its suitability for its intended purpose. 
With respect to claim 7, Hansen discloses the plastic strips or fibers form a fabric (see Col. 5, LL. 6-9). 
With respect to claim 9, Hansen discloses an outer surface of the sheet element facing the airbag has a high surface smoothness as a sliding surface. The high smooth surface of the sheet element is an inherent property of the sheet element because it is designed to, “protect the inflating airbag against friction damage” (see Col. 6, LL. 2-5) and could not serve this purpose without a high surface smoothness. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoeing in view of Hanson as applied to claim  1 above, and further in view of Fischer (US 20030122356 A1).
Fischer discloses an airbag assembly wherein at a hinge element (see hinged cover 70 in Fig. 3), a sheet element (80) has a material reservoir in the form of a corrugation (see corrugations near 80a in Fig. 4) along the hinge element and enabling the sheet element to be stretched lengthwise to the outside (see stretched sheet element in Fig. 3). Fischer discloses that the sheet element, as well as 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Hoeing in view of Hansen in further view of Fischer to include corrugations in the sheet member to arrive at the claimed invention and in order to better protect an occupant of a vehicle by minimizing undesired forces acting on the head and neck of the occupant. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616